DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 11, & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, & 11 recite “the number or amount of the predetermined item”, which lacks antecedent basis, as the preceding claim appears to only recite “a predetermined item”.
Claims 13-15 are directed to apparatus claims, i.e. the preamble of claim 13 recites “A game system….”, however, each and every component of the game system is indefinite as to whether the component is actual structure of an apparatus, or merely programming code. A review of the specification would lead a skilled artisan to conclude these elements are segments of programming code. As such, it is unclear what these components constitute, and whether they are structural in nature for an apparatus claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to an article of manufacture or an apparatus, which are statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Representative independent claim 1 recites a gaming device comprising “an item giver that gives a predetermined item to the player depending on a moving distance of the player terminal in a real world; a transmitter that transmits information related to a game medium givable to the player to the player terminal; and a game medium giver that sets the game medium displayed on the player terminal to be givable to the player based on satisfaction of a predetermined condition by the predetermined item.
Independent claims 13 & 16 set forth similar abstract idea-type recitations as explicitly set forth in the claim listing (omitted for sake of brevity).
The limitations in each of claims 1, 13, & 16 recite an abstract idea included in the groupings of methods of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. control circuits, memory, units, etc.). Specifically, the underlined text identified above sets forth an abstract idea that is applied through generic computing elements. According to the 2019 Revised Patent Subject Matter Guidelines, methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  

Regarding dependent claims:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the certain methods of organizing human activity. For example, claim 2 recites providing data to the player and constitutes additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:

-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-11 & 13-16 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. More specifically, claims 1-11 & 13-21 incorporate a player terminal, a computer apparatus, a game system, and the generic-like. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed generic computing elements are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a player terminal, a computer apparatus, a game system, and instruction stored on memory used to apply the abstract idea merely Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 & 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pokemon Go” (initially released and publically available for sale July 6, 2016, having one or more added or discussed features as set forth in the evidentiary references cited below prior to Applicant’s earliest effective filing date of February 28, 2017) as evidenced by:

(hereinafter: Pokemon Go Video),
(b) “Pokemon Go” From Wikipedia, The Free Encyclopedia, as visible on February 16, 2017 [url: https://web.archive.org/web/20170216160010/https://en.wikipedia.org/wiki/Pok%C3%A9mon_Go]
(hereinafter “Pokemon Go Wikipedia),
(c) “We found out what happens after you catch every Pokémon” posted by Alexandra Mosher at USAToday.com on July 23, 2016 [url: https://www.usatoday.com/story/tech/gaming/2016/07/23/we-found-out-what-happens-after-you-catch-every-pokmon/87462700/]
(hereinafter “Catch Every Pokemon), 
(d) “Pokemon Go Spawn Rate” posted by Zeoghan at Pokemongohub.net on August 26, 2016 [url: https://Pokemongohub.net/post/news/Pokemon-go-spawn-rate/]
(hereinafter “Pokemon Go Spawn Rate”), and
(e) “Pokemon Go to get more Pokemon, trading, and customizable Pokestops” posted by Darrell Etherington at techcrunch.com on July 25, 2016 [url: https://techcrunch.com/2016/07/25/Pokemon-go-new-Pokemon/]
(hereinafter “Pokemon Go Trading”)
Note: The Examiner is relying on the “Pokemon Go” game with any features known prior to Applicant’s earliest effective filing date of February 28, 2017. While the game was released on July 6, 2016, the evidentiary references are dated between the initial release date and Applicant’s earliest effective filing date, thus, any features therein are deemed prior art, even if said feature was not incorporated in the game’s initial release (e.g. updates occurring between July 6, 2016 to February 27, 2017). The evidentiary references provide support for positions taken herein directed to Pokemon Go disclosing any claimed limitations. 
Pokemon Go is a free-to-play, location-based augmented reality game initially released on July 6, 2016 by Niantic. The players of the game utilize a mobile device’s GPS capability to locate, capture, battle, and train virtual creatures, called Pokemon, who appear as if they were in the same real-world location as the player.  Pokemon Go includes a plurality of game media, or Pokemon, that belong to a “game medium group” according to a region. For example at the time of these evidentiary references pre-dating Applicant’s earliest effective filing date, the region of North America had 142 Pokemon assigned thereto (see Catch Every Pokemon, paragraph 1). However, other regions were assigned one or more additional Pokemon, such as Europe, Japan, and Australia, which included regionally based Pokemon. In at least one 
an item giver that gives a predetermined item to the player depending on a moving distance of the player terminal in a real world (see any of the evidentiary references – Pokemon Go is explicitly a location-based game utilizing a player’s location in the real world as determined by the mobile device to perform game functionality, such as item giving; see Pokemon Go Video approximately timestamp 1:15, where Pokestops are discussed, based on a player’s moving distance in the real world, an item may be given to the player through interaction with a Pokestop) 
a transmitter that transmits information related to a game medium givable to the player to the player terminal (Pokemon Go discloses giving game medium displayed on a player’s terminal to the player in a case where a result of a game satisfies a predetermined condition, i.e. capturing a Pokemon through use of a Pokeball; and thus a transmitter of the computer apparatus must transmit information related to a givable game medium; see any of the evidentiary references and related descriptions of capturing Pokemon); and
a game medium giver that sets the game medium displayed on the player terminal to be givable to the player based on satisfaction of a predetermined condition by the predetermined item (i.e. as illustrated in the Pokemon Go video, players can obtain Pokeballs at the Pokestops and thus the computer apparatus gives player terminals a predetermined item, and upon a game medium, such as a Pokemon, being displayed on the player terminal in a state to be giveable to the player, is given on satisfaction of a predetermined condition by the predetermined item; e.g. contact with a Pokeball to a Pokemon).  
Pokemon Go also discloses that the predetermined condition is bringing the game medium displayed on the player terminal into contact with the predetermined item by an operation performed on the player terminal (e.g. as discussed above and clearly demonstrated in the Pokemon Go Video; a player can throw a Pokeball at a Pokemon and capture the Pokemon upon contacting the Pokemon with the Pokeball).  

Pokemon Go also discloses that the game medium giver gives the game medium displayed on the player terminal to the player with a higher probability as the number or amount of the predetermined item satisfying the predetermined condition is increased (e.g. the Pokemon Go Video demonstrates red vs blue Pokeballs, where the blue balls are more accurate for capturing Pokemon, as they have a higher level, thus are also interpreted as items given to the player, where these items increase the probability of the Pokemon being given to the player based on the number or amount of the predetermined item, such as the level).
Pokemon Go also discloses that the game medium giver changes the probability of giving the game medium depending on rarity set for the game medium (e.g. Pokemon Go Spawn Rate discloses different spawn rates for each Pokemon, such that there are extremely rare Pokemons; thus the item giver of the server or computer apparatus changes the probability of giving the game medium depending on the rarity of the game medium, such that it is harder to both find and capture a rare Pokemon).  
Pokemon Go also discloses that the game medium giver changes the probability of giving the game medium depending on a timing at which the predetermined item satisfies the predetermined condition (Pokemon Go Video discusses luring Pokemon to your location by dropping incense, which lasts 30 minutes, thus in at least one interpretation the item giver changes a probability of giving a game medium during that 30 minutes upon usage of the predetermined item or Pokeball contacting a Pokemon that has been lured into the area during the 30 minutes).
Pokemon Go also discloses that the game medium giver sets the game medium to be givable to the player based on the giving probability at a time when a predetermined period elapses from the start of an event for giving the game medium in the player terminal (e.g. as described above, without any specificity clarity in the claims, and in at least one interpretation, during the 30 minutes the incense is luring Pokemon, the game medium giver of the server/computer apparatus set a game medium to be giveable based on the giving probability at a time when a  predetermined period elapses from the start of an event, in other words, from the start of dropping incense, during the elapsed 30 minute period, probability of giving a lured Pokemon is increased).  

Pokemon Go also discloses  that the predetermined condition is bringing the game medium moving on a screen of the player terminal into contact with the predetermined item by an operation performed on the player terminal (e.g. throwing the Pokeball as seen in the Pokemon Go Video).  
Pokemon Go also discloses that the player terminal displays the game medium on an image corresponding to a real image captured by the player terminal (see Pokemon Go Video).  
Pokemon Go also discloses that the player terminal displays the game medium by changing a color of at least a part of the game medium depending on the number or amount of the predetermined item satisfying the predetermined condition (see Pokemon Go Video of Pokemon reacting to Pokeballs).  
Claims 13-16: The discussion above applies to these claims as interpreted as being recited from the perspective of the player terminal, such that the player terminal of Pokemon Go includes the necessary programming to perform the client-side aspects in facilitation of the Pokemon Go game in conjunction with the server(s). In addition to the discussion with respect to at least claim 1 above, Pokemon Go also discloses that the player terminal can function as:
a receiver that receives the information related to the game medium givable to the player from the computer apparatus (i.e. the player terminal must provide functionality to receive information transmitted from the server or computer apparatus pertaining to the game medium to be given to the player, such as the Pokemon given to the player upon being captured); and
a display that displays the game medium givable to the player on the player terminal (see Pokemon Go Video, where clearly the player terminals include a display device that displays a game medium giveable to the player (see Pokemon Go Video).
Pokemon Go also discloses that the display displays the game medium on an image corresponding to a real image captured by the player terminal (see Pokemon Go Video).
Pokemon Go also discloses that the display displays the game medium by changing a color of at least a part of the game medium depending on the number or amount of the predetermined item satisfying the predetermined condition (see Pokemon Go Video of Pokemon reacting to Pokeballs).  
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892) for additional relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715